Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1 and 18 recitation of “determine a compensation pulse that when applied to the qubit, counteracts qubit frequency changes during the qubit measurement operation.” Specifically counteracts qubit frequency changes during the qubit measurement operation, it is unclear if there is a frequency change that occur during measurement. Applicant does not positively recite that a change actually occurs.
As to claims 1-15 and 17-30 recitation of further comprising a readout resonator in claim 16 makes claim 1 unclear what is a qubit measurement operation if not a the readout? It is unclear if during a measurement in claim 1 is to be given any weight. The only way to perform the measurement is via a readout or what the scope of measurement is meant to describe. From the specification it appear base on paragraphs 2 and 3 that the invention relates a method that 
Also is  applying a compensation pulse the same or different  as counteracting qubit frequency changes. Paragraph 44 indicates they are one in the same.
Recitation of to maintain the qubit frequency is unclear since claims 6 and 23 indicate that the single compensation pulse does not correct the shift. Further there is no explanation of the scope of “to maintain the qubit frequency” in the specification thus the scope cannot be determinse 
As to claim 3, 10, 20, and 27 all wave form are time dependent (waves are inherently time dependent) does applicant mean configure to modify the pulse in a time dependent manner? 
	As to claim 4 and 21 it is unclear if measure a shift in qubit frequency during a measurement operation to obtain a measured shift in qubit frequency in lines 2-3 is the same as the one in lines 4-5.  These claims seem to contradict claim 1, claim 1 states a single compensation pulse. However claim 4 and 21 appear recite multiple pulses (the iterative steps). Should claim 1 recite at least one compensation pulse?
Further the determined compensation pulse lack antecedent basis
	As to claims 6 and 23 recitation of a shift in qubit frequency during a measurement operation in 1 and 2 is this the same or different then the recitation in lines 2-3.
Further claim 6 and 23 contradicts claim 1, claim 1 state a single compensation pulse. However claim 6 and 23 recite multiple pulses. Should claim 1 recites at least one compensation pulse?

	AS to claim 9 and 26 what constitutes computational qubit levels versus non-computational qubit levels this seems to be connected to the method of computation. One cannot make  determination of a computational level versus a non-computational level without defining the computation method or regime.
As to claim 11 and 28 recitation of : identify transitions to non-computational qubit levels during a measurement operation in line 2 is that the same or different as line 4.
As to claim 17, claim 17 is unclear wherein qubit frequency changes occur due to coupling of the qubit to other two or more level systems. It is unclear if it is to require couplings. Further other two or more level systems is unclear since there is no initial two more level system claimed. If the qubit is inherently a two level system what about claims 8 and 25 applicant indicates there that they are a plurality levels. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 14-22, and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mirrahimi (cited in WIPO and IDS as X reference)
to control the qubit frequency during a qubit measurement operation (claim 16 contradicts this so the scope of a measurement operation any measurement). During this method a shift the qubit state occurs (recitation of counteracts qubit frequency changes during the qubit measurement operation (this is not positively recited though so it is unclear)). Mirrahimi teaches a constant measurement process including
Mirrahimi teaches a frequency controller further being configured to: determine a compensation pulse that when applied to the qubit (page 3646 2nd and 3rd paragraph);, counteracts qubit frequency changes during the qubit measurement operation by applying the compensation pulse to the qubit during the qubit measurement operation to maintain the qubit frequency (36450 specifically column 1).
b.	As to claims 2 and 19 Mirrahimi teaches , wherein qubit frequency changes during a qubit measurement operation comprise uncontrolled shifts in qubit frequency (see 3646 and 3450).
c.	As to claims 3 and 20, All waves are time dependent thus Mirrahimi teaches wherein the compensation pulse comprises a time- dependent control waveform.
d.	As to claim 4 and 21, Mirrahimi teaches wherein to determine the compensation pulse, the frequency controller is configured to iteratively construct compensation pulses (it construct it at each time a shift is detected), wherein the frequency controller is configured to: measure a shift in qubit frequency during a measurement operation to obtain a measured shift in qubit frequency (page 3646 2nd column); construct a compensation pulse that when applied the most recently constructed compensation pulse as the determined compensation pulse (that is the pulse use to correct the shift).
e.	As to claim 5 and 22, Mirrahimi teaches wherein determining whether a completion condition has occurred comprises determining whether the measured shift in qubit frequency during a measurement operation for a current iteration is not an uncontrolled shift in qubit frequency ( Mirrahimi determines if the shift is correct.
f.	As to claims 8  and 25, Mirrahimi teaches wherein the qubit occupies one of a plurality of qubit levels, and wherein qubit frequency changes comprise uncontrolled transitions to qubit levels ( the shift represent a shift in levels thus it represent and uncontrolled transition to a undesired quantum state.
g.	As to claim 14, Mirrahimi teaches superconducting qubits (figure 1).
h.	As to claim 15, Mirrahimi teaches wherein the compensation pulse comprises a magnetic flux bias that tunes the qubit frequency (teaches a electromagnetic pulse so it include a magnetic flux portion.  
further comprising a readout resonator, wherein during a measurement operation the readout resonator is coupled to the qubit and driven by an external radio frequency source (see figure 1 and 5 and disclosure as a whole).
j.	As to claim 17, Mirrahimi teaches wherein qubit frequency changes occur due to coupling of the qubit to other two or more level systems (figure 5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/             Primary Examiner, Art Unit 2896